NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

RACHAEL LEAHY, DOC #S41425,        )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-2598
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 5, 2018.

Appeal from the Circuit Court for Manatee
County; Deno Economou, Judge.

Brett McIntosh and Kevin M. Griffith,
Sarasota, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katie Salemi-Ashby,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, MORRIS, and BADALAMENTI, JJ., Concur.